Citation Nr: 0918961	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in New Orleans, Louisiana.

In December 2008, this case was remanded for additional 
development.

The issues of service connection for a heart disorder and for 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not incurred in or aggravated by 
service, nor was it manifested to a compensable degree within 
any applicable presumptive period.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In July 2003, December 2008, and February 2009, the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  These notice letters were 
compliant with 38 U.S.C.A. § 5103.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, requisite notice 
was provided to the Veteran by the letter dated in December 
2008.  Nevertheless, in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the Veteran.  For the above reasons, it is not prejudicial 
to the Veteran for the Board to proceed to finally decide the 
issue discussed in this decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Veteran has also been afforded VA examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain organic diseases of the 
nervous system may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  A Veteran who served during a period of 
war, as the appellant here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the Veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" pre-existing condition.  38 U.S.C. 
§ 1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the Veteran cannot bring a 
claim for service connection for that disorder, but the 
Veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306 (2008); Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability pre-existed service.  
If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

If the Veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2008); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Court explained that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, at 157.  The 
Court further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.  Id., at 159. 

A review of the Veteran's service treatment records reveals a 
report of medical examination dated in June 1968 which shows 
that upon clinical evaluation, the Veteran's ears were 
generally normal.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
-
40
LEFT
15
20
20
-
30

The examiner noted defective hearing.

The Veteran's separation report of medical examination dated 
in October 1970 shows that upon clinical evaluation, his ears 
were generally normal.  Audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
0

Subsequent to service, A VA audiology examination report 
dated in July 1997 shows that the Veteran provided a history 
of noise exposure during service while in a helicopter unit 
without the use of ear protection.  He indicated that he was 
not sure if his pre-existing hearing loss had increased 
during service, but that he had been tested in service 
without being told of the results.  Audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
55
75
LEFT
20
15
5
10
25

Audiological testing revealed normal hearing in the left ear 
and mild sensorineural hearing loss in the right ear.  There 
was no opinion provided by the examiner as to the etiology of 
the Veteran's hearing loss.

A private medical record from J. T. P., M.D., dated in May 
1999, shows that the Veteran had a history of in-service 
noise exposure from being around helicopters from September 
1968 to December 1970.  He described that following service, 
he had worked in the bread trucking industry and in oil tools 
manufacturing on fork lifts and drill presses.  He added that 
while in service, he had not used ear protection, but that 
following service he had.  Examination revealed bilateral 
high frequency hearing loss.  Dr. P. noted that noise 
exposure could cause hearing loss.

A private medical record from G. A. B., M.D., dated in 
December 2003, shows that the Veteran was said to have been 
an aircraft mechanic during service and did not use hearing 
protection at that time.  Dr. B. added that the Veteran 
already had difficulty hearing when he was drafted, and 
subsequently got worse secondary to noise exposure in 
service.

A VA examination report dated in January 2009 shows that the 
Veteran's claims file was reviewed by the VA examiner in 
conjunction with conducting the examination of the Veteran.  
The Veteran described hearing loss manifested by having to 
ask others to repeat themselves, and having to turn the 
television louder than others care to listen to it.  A 
history as set forth above was reiterated.  The Veteran 
denied recreational activities such as hunting, motorcycling, 
power tool/wood working, or musical instrument playing.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
65
75
LEFT
20
20
15
30
45

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was bilateral sensorineural hearing loss.  The 
examiner opined that the Veteran's hearing loss identified at 
induction was less likely than not aggravated by his military 
service.  The examiner explained that the Veteran entered 
service with a high frequency hearing loss but exited with 
clinically normal hearing during his hardship examination.  
Further private testing in 1999 indicated clinically normal 
hearing through 4000 hertz for the left ear, and right ear 
results were not legible.

The Board will first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted.  The service treatment records include his 
entrance report of medical examination dated in June 1968 
that specifically notes defective hearing and includes 
audiometric findings of bilateral hearing loss.  There is no 
competent medical evidence to contradict or otherwise 
question the validity of this conclusion.  Therefore, the 
Veteran is not presumed to have been sound upon entry, and is 
deemed to have had bilateral hearing loss which existed prior 
to service.

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.

In this regard, the Board recognizes that the post-service 
private treatment record from Dr. P. which shows that the 
Veteran had reported noise exposure in service, that he 
currently had hearing loss, and that noise exposure could 
cause hearing loss.  However, Dr. P. did not conclude that 
the Veteran's current bilateral hearing loss was, in fact, 
related to the Veteran's period of active service, to include 
as an aggravation of a pre-existing condition.  

Similarly, the Board has considered the opinion of Dr. B. in 
which the Veteran was said to have already had difficulty 
hearing when drafted, and subsequently gotten worse secondary 
to noise exposure in service.  However, there is no 
indication that Dr. B. ever examined that Veteran's service 
treatment records in reaching his conclusion, as he did not 
refer to specific diagnostic findings in service to support 
his conclusion.

The Board finds probative the January 2009 opinion of the VA 
examiner who stated that the Veteran's hearing loss 
identified at induction was less likely than not aggravated 
by his military service.  The examiner explained that the 
Veteran entered service with a high frequency hearing loss 
but exited with clinically normal hearing during his hardship 
examination.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The competent medical evidence of record does not show that 
the Veteran's pre-existing bilateral hearing loss was in any 
way aggravated by his period of active service.  In fact, the 
January 2009 VA examination report specifically sets forth 
that the bilateral hearing loss identified at induction was 
less likely than not aggravated by service.  Given the 
medical evidence against the claim, for the Board to conclude 
that the Veteran's bilateral hearing loss was aggravated by 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Clear and unmistakable evidence shows that the Veteran's 
bilateral hearing loss pre-existed his entry into active 
service and was not chronically aggravated during such 
service. Essentially, the Board finds that there is no 
competent evidence of record showing that the underlying 
disability underwent a permanent increase in disability.  
Therefore, the Board concludes that service connection for 
bilateral hearing loss is not warranted. 

The Board has considered the Veteran's statements in support 
of his claim that he has bilateral hearing loss that was 
aggravated by his period of active service.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, another remand is required in this case as to 
the issues of service connection for a heart disorder and for 
diabetes mellitus.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

In a VA heart examination report dated in January 2009, the 
VA examiner indicated that it was likely that Veteran served 
in Korea sometime in the period of 1968 and 1969, which may 
have been the time in Korea when Agent Orange was used; that 
he had risk of exposure to Agent Orange; and that his 
currently diagnosed diabetes may be considered a presumptive 
illness due to Agent Orange.  The examiner further indicated 
that diabetes mellitus can aggravate coronary artery disease.  
In light of the foregoing, the Board finds that the record 
raises a claim of service connection for diabetes mellitus, 
that is related to or had its onset in service. 

Although newly raised informal claims are generally referred 
to the RO for appropriate action, here the Board notes that 
resolution of the service connection claim could impact VA's 
consideration of his heart disorder claim.  Thus, the Board 
finds that this issue is inextricably intertwined with his 
claim for service connection for a heart disorder, and that 
they must thus be considered together, and thus a decision by 
the Board on the Veteran's claims would at this point be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In this regard, it is conceivable that the Veteran could have 
been exposed to herbicides based on his duties while serving 
in Korea.  Because of this, it is imperative that additional 
research be conducted to investigate any potential herbicide 
exposure.

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure 
in locations other than the Republic of Vietnam or along the 
demilitarized zone (DMZ) of Korea.  Specifically, the M21-1MR 
provides that the following development should be performed:

(a) Ask the Veteran for the approximate 
dates, location, and nature of the 
alleged exposure.

(b) Furnish the Veteran's description of 
exposure to Compensation and Pension 
(C&P) service via e-mail at 
VAVBAWAS/CO/211/AgentOrange and request a 
review of the Department of Defense's 
inventory of herbicide operations to 
determine whether herbicides were used as 
alleged.

(c) If C&P Service review does not 
confirm that herbicides were used as 
alleged, submit a request to The United 
States Joint Services Records Research 
Center (JSRRC) for verification of 
exposure to herbicides. See M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, 
para. 10(l)&(n).

Evidentiary development procedures provided in VBA's 
Adjudication Procedure Manual, M21-1, are binding.  See 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that 
the Board failed to comply with the duty to assist 
requirement when it failed to remand the case for compliance 
with the evidentiary development called for by the M21-1).  

In this case, the Veteran should be given an opportunity to 
describe his potential exposures to herbicides while in 
Korea.  The Veteran should, in particular, be asked to give 
detailed information about times that he was either deployed 
around the DMZ, to include his role while in the DMZ.  As 
such, on remand, the RO/AMC must comply with the procedures 
set forth in the VA Adjudication Manual.  Then, in light of 
all the evidence of record the RO must adjudicate whether the 
Veteran was exposed to herbicides while serving in Korea, and 
thus, whether presumptive service connection is warranted for 
diabetes mellitus.

As to the issue of service connection for a heart disorder, 
service treatment records reveal a report of medical 
examination dated in June 1968 that shows that upon clinical 
evaluation, his heart and vascular system were normal.  Blood 
pressure was 118/72.  In the associated report of medical 
history, the Veteran indicated that he had never had pain or 
pressure in the chest; palpitation or pounding heart; or high 
or low blood pressure.  The Veteran's separation report of 
medical examination, dated in October, 1970 shows that upon 
clinical evaluation, his heart and vascular system were 
normal.  Blood pressure was 138/70.

Subsequent to service, a letter from J. K., R.N., dated in 
August 2003, states that the Veteran had cardiac problems 
prior to 1969.  An undated lay statement from G. R. shows 
that the Veteran was said to have cardiac related symptoms 
since 1969, which had become progressively worse though the 
years to the point that he would need a cardiac transplant in 
the very near future.

A private medical record from Dr. B., dated in March 2004, 
shows that the Veteran was said to have cardiomyopathy and 
chronic atrial fibrillation, as well as a severe anxiety 
disorder.  A strong history of anxiety disorder in his family 
was indicated.  The Veteran was said to be currently 
incapacitated by his heart condition and his anxiety 
disorder.  Dr. B. opined that the stress in service either 
aggravated or exacerbated the Veteran's heart condition.  

A private medical record from N. S. R., M.D., dated in May 
2003, reflects that the Veteran was said to have been 
followed since 1993 for atrial fibrillation.  The Veteran was 
said to have provided a history of on and off palpitations 
since he was a very young person, but had never been checked 
properly by a physician.  Dr. R. indicated that since the 
Veteran had palpitations when he was a young person, it was 
possible that he had atrial arrhythmias at that time, and 
never knew exactly what this condition involved until his 
adult years.  

A private medical record from Dr. R., dated in March 2004, 
shows that the Veteran was said to have multiple cardiac 
problems including atrial arrhythmias, chronic atrial 
fibrillation, hypertension, cardiomyopathy, and ischemic 
heart disease.  In addition, he was said to have severe 
anxiety.  He was said to be currently disabled due to his 
heart condition.  Dr. R. indicated that the Veteran had been 
in the military previously and had undergone a lot of stress.  
He opined that the stress in the military either aggravated 
or exacerbated the Veteran's condition. 

A VA heart examination report dated in January 2009 shows 
that the Veteran's entire claims file was reviewed by the 
examiner in conjunction with conducting the examination of 
the Veteran.  The Veteran noted that when he was about 15 or 
16 years old playing basketball, he would have dizzy spells 
and lacked the stamina or energy that the other children 
exhibited playing basketball.  This was never evaluated.  He 
also noted that in his classes at school when he stood up in 
class to give a report, he would develop a very rapid heart 
rate and would become dizzy.  He also had palpitations when 
he was a teenager.  These symptoms came in attacks. He would 
note palpitations at night when he was trying to sleep.  
These attacks were almost a daily occurrence in his teenage 
years.  The Veteran, as a teenager, just thought that these 
attacks were due to a nervous personality.  There was no 
evaluation of these symptoms when he was a teenager.

He was drafted into the Army at age 22 in 1968 and served 
until October 1970.  He was stationed in Korea for 13 months.  
During service, whenever he was stressed or "chewed' out by 
his superiors he would have rapid heart rate, dizziness, 
light headedness, shortness of breath, and would have a 
tremor.  Essentially he had the same symptoms during service 
that he had as a teenager.  During service these attacks 
occurred almost on a daily basis.  The Veteran noted that he 
was unable to control these symptoms.  These attacks were 
never evaluated by medical personnel during service.  After 
service, these attacks were said to have continued.

In 1978, he was seen because of a question of heart problem 
by a private physician. The private physician sent the 
Veteran to a cardiologist at St. Frances Cabrini Hospital who 
diagnosed him with Wolff-Parkinson-White (WPW) syndrome.  He 
was not treated at that time with ablation of the sites of 
the WPW but was placed on medications to control the heart 
rhythm.  He was diagnosed with hypertension about 1987 and 
was begun on treatment at that time.  The hypertension was 
difficult to control.

In 1990 he was found to be in congestive heart failure and 
was given additional medications.  He was hospitalized for 
this at St. Frances Cabrini Hospital at the time.  At the 
time of the congestive heart failure he was found to have 
cardiomyopathy.  He was given additional medications for 
this.  At that time he apparently was found to have atrial 
fibrillation and was placed on anticoagulant medication.

He developed chest pain episodes with dyspnea and decreased 
energy on exertion in about 1995.  Following this, in the 
period of 1995 to 2000, he was said to have had a "heart 
attack" or some serious cardiac event and a coronary artery 
stent was placed.  During the 1995 to 2000 period, he also 
had various attempts to correct the atrial fibrillation by 
electrical cardio version, but the attempts failed.  He was 
also tried on cardarone for this but he became toxic with 
this drug and developed fibrosis in lungs because of this.  
At present time he was managed on medications obtained at VA.  
The examiner noted that Veteran also developed diabetes in 
2000 which presumably contributes to his coronary artery 
disease; and that his hypertension contributes to the 
coronary artery disease and most likely to hypertensive heart 
disease.  Following examination of the Veteran, the diagnosis 
was WFW syndrome; atrial fibrillation with rapid response; 
chronic compensated cardiac failure; cardiomyopathy by 
history; and status post placement of coronary artery stent 
for coronary artery disease with coronary artery obstruction.

The examiner indicated that from the nature of the condition 
of WPW the he opined was congenital and caused by a gene, WPW 
obviously existed before military service.  The Veteran gave 
a history of symptoms that began about age 15 or 16 of dizzy 
spells with exertion and attacks of palpitations compatible 
with WPW.  The Veteran claimed a history of such symptoms 
when exposed to stresses of military life, but there was no 
record of any permanent aggravation of the condition in 
military life.  There was no history of atrial fibrillation 
occurring during military life, although this condition 
developed much later after military service and can be caused 
by WPW.  Thus, it had been shown that the WPW existed before 
military service, and there appeared to be no evidence of 
permanent aggravation of WPW during military service.  The 
atrial fibrillation began in 1990 long after military service 
with no evidence of this occurring in military service.  The 
other cardiac or related events developed after military 
service.  Hypertension began about 17 years after service; 
congestive heart failure, cardiomyopathy, and atrial 
fibrillation developed 20 years after service.  Coronary 
artery disease began or was manifested 20 to 25 years after 
military service.  Therefore, there was no evidence that WPW 
developed in military service but rather existed prior to 
military service, and there was no evidence that there was 
permanent aggravation of WPW in military service.  The other 
cardiac problems of cardiomyopathy, congestive heart failure, 
atrial fibrillation, coronary artery disease and "heart 
attack or some serious cardiac event" managed by placement 
of coronary artery stent all developed or were manifested 
long after military service and were not related to military 
service.

Any worsening, or any change in a condition, indicates that a 
particular condition is a disease as opposed to a defect, and 
a condition that is "more or less" static and immutable is 
considered a defect.  See Quirin v. Shinseki, 22 Vet. App. 
390 (2009).  In this regard, while the VA examiner in January 
2009 stated that there appeared to be no evidence of 
permanent aggravation of WPW during service, the examiner did 
not indicate whether there was any change in the condition at 
all as opposed to it being "more or less" static and 
immutable.  In light of the foregoing, the Board finds that 
another VA examination is necessary to determine whether the 
Veteran has a heart disorder, to include WPW, and whether it 
existed prior to service, and if so, whether it demonstrated 
any change in the condition at all during service, or whether 
it was "more or less" static and immutable.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2008).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any heart disability found to be present, 
to specifically include Wolff-Parkinson-
White (WPW) syndrome.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims file should be made available 
to and reviewed by the examiner.  

The examiner should state the likelihood 
that any heart disability found to be 
present existed prior to service.  If the 
examiner concludes that a heart disability 
found to be present existed prior to 
service, the examiner should indicate that 
likelihood that the disability worsened 
during service.  If the examiner diagnoses 
the Veteran as having a heart disability 
that did not pre-exist service, the 
examiner must opine as to whether it is at 
least as likely as not that the condition 
is related to or had its onset during 
service.  

With respect Wolff-Parkinson-White (WPW) 
syndrome, if the examiner diagnoses the 
Veteran as having this disability, the 
examiner must state whether Wolff-
Parkinson-White (WPW) syndrome is a 
condition that is subject to worsening or 
instead is immutable and "more or less 
static."

In offering each of these opinions, the 
examiner should specifically acknowledge 
and comment on the Veteran's report of a 
continuity of symptoms since service and 
the private medical evidence of record, as 
well as the January 2009 VA examination 
report.  The rationale for all opinions 
expressed should be set forth in a legible 
report.

2.  The RO should then comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(l)&(n); including specifically 
asking the Veteran to describe in detail 
any time that he was either deployed 
around the DMZ during his period of active 
service, to include his role while in the 
DMZ.  

3.  The RO should adjudicate whether 
service connection is warranted for 
diabetes mellitus and readjudicate whether 
service connection is warranted for a 
heart disorder.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


